DETAILED ACTION
In response to communications field 17 February 2021, claims 29 and 31-48 are amended per applicant’s request. Claims 29-48 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section “Claim Objections,” filed 17 February 2021, with respect to claims 29, 34, 37, 40-43, 45, and 47 have been fully considered and are persuasive.  The objection of claims 29, 34, 37, 40-43, 45, and 47 has been withdrawn. 
Applicant’s arguments, see section “Rejections under 35 U.S.C. §112(b),” filed 17 February 2021, with respect to claim 47 have been fully considered and are persuasive.  The rejection of claim 47 has been withdrawn. 
Applicant’s arguments, see sections “Treatment of claims under 35 U.S.C. §112(f)”; “Rejections under 35 U.S.C. §112(b)”; and “Rejections under 35 U.S.C. §112(a)” filed 17 February 2021, with respect to claims 47-48 have been fully considered but are not persuasive. Applicant argues that claims 47-48 no longer invoke interpretation under 35 USC § 112(f). However, this argument is not persuasive. Applicant has changed “operable to” to --programmed to--, however, both of these phrases are non-structural, transitional phrases 
Applicant’s arguments, see section “Rejections under 35 U.S.C. §101,” filed 17 February 2021, with respect to claims 29-48 have been fully considered but are not persuasive.
On pages 17-18, applicant argues that the claims 29 and 47 are integrated into a practical application in Step 2A, Prong Two, because they provide an improvement over previous systems.
That is, as set forth in page 1, Ins. 15-19 of the Specification, the present invention provides an improvement over previous systems by providing a novel system/method "to associate a risk profile to a user's social media activities. Such a risk profile would be useful to rate a user's risk for entering onto certain types of transactions, be it commercial transactions, employment agreements, or the like."

However, these arguments are not persuasive, because applicant has not identified “additional elements,” recited in the claims, that amount to the alleged improvement in technology. If there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. See MPEP § 2106.04(II)(A)(2).
On page 19, applicant argues that the claims 29 and 47 recite additional elements that amount to significantly more than the judicial exception. 
These elements in claim 29 and 4 7 are clearly more than merely "collecting information, analyzing it, and displaying certain results of the collection and analysis," MPEP § 2106.04(a)(2)(111)(A), but instead "confine the claims to a particular useful application," and provide "meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment," MPEP § 2106.05(1)(A), as the calculating a subject's media/internet score by accessing text data from the structured database in relation to a set of predefined assessment criteria provides evidence of such. 

Applicant’s arguments, see section “Rejections under 35 U.S.C. §103 - Bonmassar in view of Price,” filed 17 February 2021, with respect to claims 29 and 47 have been fully considered but are not persuasive.
Regarding claim 29, on page 22, applicant argues
Price has not been shown to disclose "assessing the preliminary search results to confirm that the preliminary search results exceed a predefined minimum match threshold with the search terms (see Price [0023], 'If the threshold . . . is exceeded')." Quoting Office Action, p. 14. . . . the match threshold disclosed by Price is not a predefined minimum match threshold between preliminary search results of websites and internet search terms used to find the websites. [Emphasis in original.]

Applicant argues that the threshold taught by Price is not a match threshold between the search results and the search terms. However, this argument is not persuasive. The match threshold taught by Price relates to search terms including a “username” and “information corresponding to the owner of the account, such as a name or email address, demographics”; see Price [0018] and [0020]. Claim 29 as recited does not limit the search terms or describe how the confirmation of whether the preliminary search results exceed a predefined minimum 
Regarding claim 47, on page 26, applicant argues the Examiner has not shown how Bonmassar and Bennett teaches the newly added claim limitations.
the Examiner has not shown that either Bonmassar or Bennett discloses a social media scoring engine programmed to receive inputs from a natural language processor on natural language processed data

the Examiner has not shown that Bonmassar discloses calculating a social media risk score by assigning a risk value to each of mood and sentiment. [Emphasis in original]

However, these arguments are not persuasive, because Bonmassar and Bennett teach the newly added claim limitations as described in the instant rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
 As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a social listener programmed to receive” in claim 47
“a language analysis analyzer programmed to: receive . . .  detect . . . translate” in claim 47
“a natural language processor programmed to access . . . perform” in claim 47
“a social media scoring engine programmed to receive . . . calculate” in claim 47
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 29-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 29 recites the steps of 
receiving search terms, the search terms relating to a subject whose presence is to be scored;
conducting searches using the search terms to return data on text which includes the search terms that are searched, thereby to compile preliminary search results on which the search terms appear;
assessing the preliminary search results to confirm whether the preliminary search results exceed a predefined minimum match threshold with the search terms;

compiling the final search results in a structured database;
assessing text data of the final search results in the structured database in relation to a set of predefined assessment criteria;
automatically allocating a score to each criterion in the set of predefined assessment criteria according to a predefined scoring scheme; 
compiling a final score of the subject's presence by collating the scores of each criterion in the set of predefined assessment criteria; and
displaying the final score.

The scope of these limitations, under their broadest reasonable interpretation, may be performed in the human mind and therefore fall within the “Mental Processes” grouping of abstract ideas. Searching for information related to a subject; assessing and compiling results in a structured database; allocating a score; and compiling and displaying a final score by collating the score of each element of a set of predefined assessment criteria can be performed mentally and/or with pen and paper. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Claim 29 recites that additional elements wherein the presence is an “Internet” presence; wherein the text is “found on the Internet”; that the search terms are “at a search engine” and that the searches are “Internet searches with the search engine . . . [performed] by employing any one of web crawlers, RSS feeds and Application program interfaces (API's) systematically”; and wherein the preliminary search results (subject’s presence) is of (on) “websites.” However, these additional elements do not integrate the judicial exception into a practical application, because they amount to merely generally linking the use of a judicial exception to a particular technological environment or field of use, i.e., the Internet. See MPEP § 2106.05(h).
Claim 29 further recites the additional elements that the preliminary search results are “on a server”; wherein the accessing is performed “by a processor”; wherein the score is 
Claims 30-46 include limitations, which under their broadest reasonable interpretation, may be performed in the human mind and therefore likewise fall within the “Mental Processes” grouping of abstract ideas. Claim 30 further recites that the websites “include social media sites” and that the subject’s presence “on websites thus refers to the subject’s presence on social media sites.” However, these additional elements do not integrate the judicial exception into a practical application, because they amount to merely generally linking the use of a judicial exception to a particular technological environment or field of use, i.e., social media sites on the Internet. See MPEP § 2106.05(h). Claims 31-46 do not include any additional elements beyond those inherited from claims 29 and 30 that are not directed to a judicial exception.
Considering the limitations of claims 29-46 as an ordered combination adds nothing that is not already present when considering the elements individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Claims 29-46 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than generally linking the use of a judicial exception to a particular technological environment and 
Claims 47-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 47 recites steps to
receive input;
receive text data from the input, detect non-English language text from the text data, and automatically translate the data representing non-English text into English text data;
a structured database arranged to store English text data received in a set of predefined data fields;
access data from the predefined data fields of the structured database and to perform natural language processing (NLP) on the accessed data in relation to a set of predefined assessment criteria; and
receive inputs on the natural language processed data and use the inputs to calculate a risk score of a subject by assigning a risk value to each of the predefined assessment criteria.

The scope of these limitations, under their broadest reasonable interpretation, may be performed in the human mind and therefore fall within the “Mental Processes” grouping of abstract ideas. Receiving inputs and text data; detecting and translating a non-English language text into English; storing the translated text in a structured database; and accessing the data to calculate a risk score of a subject can be performed mentally and/or with pen and paper. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Claim 47 recites the additional elements wherein the inputs are “social media digital input streams” and that the risk score is a “social media risk score.” However, these additional elements do not integrate the judicial exception into a practical application, because they amount to merely generally linking the use of a judicial exception to a particular technological environment or field of use, i.e., social media. See MPEP § 2106.05(h).
Claim 47 further recites the additional elements of a “social listener”; “language analyzer”; “natural language processor”; and “social media scoring engine” programmed to perform the steps analyzed above. Claim 47 also recites a “server comprising” the structured database. However, these additional elements do not integrate the judicial exception into a practical application, because they amount to merely implementing the judicial exception on a generic computer system. See MPEP § 2106.05(f).
Claim 48 includes limitations, which under their broadest reasonable interpretation, may be performed in the human mind and therefore likewise fall within the “Mental Processes” grouping of abstract ideas. Claim 48 does not include any additional elements beyond those inherited from claim 47 that are not directed to a judicial exception.
Considering the limitations of claims 47-48 as an ordered combination adds nothing that is not already present when considering the elements individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Claims 47-48 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than generally linking the use of a judicial exception to a particular technological environment and merely implementing the judicial exception on a generic computer system. Therefore claims 47-48 are not patent eligible.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 47-48, the claim limitations identified in paragraph [21] invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the disclosure does not provide adequate structure to perform the claimed functions. Therefore, the specification does not demonstrate that applicant has made an invention that achieves the full scope of the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 47-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 47-48, the claim limitations identified in paragraph [21] invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The limitations at issue are directed to functions performed by software, however, the algorithm or steps/procedure for performing the computer functions are not explained in sufficient detail. The algorithm or steps/procedure taken to perform the functions must be described so that one of ordinary skill in the art would understand how the inventor intended the function to be performed; simply restating the function recited in the claim is not sufficient. See MPEP § 2161.01(I). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-33 and 36-43 are rejected under 35 U.S.C. 103 as being unpatentable over Bonmassar (US 2013/0290207 A1) in view of Price et al. (US 2014/0081909 A1).

Regarding claim 29, Bonmassar teaches a method of allocating a score to a subject's Internet presence, the method including
receiving search terms at a search engine, the terms relating to a subject whose Internet presence is to be scored (see Bonmassar [0097]-[0098] and [0154]-[0155], search terms of a “candidate” are received);

digitally compiling final search results from the preliminary search results (see Bonmassar [0154]-[0155], final search results are compiled from “blogs and Twitter® posts” and “articles”);
digitally compiling the final search results in a structured database (see Bonmassar [0154]-[0155], “content is downloaded to a database”);
assessing, by a processor, text data of the final search results in the structured database in relation to a set of predefined assessment criteria (see Bonmassar [0159], the text is accessed in relation to a set of predefined “psychological, emotional, and personality attributes”);
automatically allocating a score, via a scoring engine, to each criterion in the set of predefined assessment criteria according to a predefined scoring scheme (see Bonmassar [0159], “classify text based on classifications such as sentiment (positive or negative), mood (happy or upset), age, sex, and Meyer-Brigg Personality type,” where [0158] teaches that the classification allocates a score, i.e., a “probability of a particular classification being correct”); 
digitally compiling a final score of the subject's presence on websites by collating the scores of each criterion in the set of predefined assessment criteria (see Bonmassar [0163], “mood, either alone or in combination with sentiment, is calculated” is a final score); and

Bonmassar does not explicitly teach
assessing the preliminary search results on a server to confirm whether the preliminary search results exceed a predefined minimum match threshold with the search terms; and
wherein the final search results are the preliminary search results that exceed the predefined minimum match threshold.
However, Price teaches
assessing the preliminary search results on a server to confirm whether the preliminary search results exceed a predefined minimum match threshold with the search terms (see Price [0023], “If the threshold . . . is exceeded”); and
wherein the final search results are the preliminary search results that exceed the predefined minimum match threshold (see Price [0023], “If the threshold . . . is exceeded . . . updates the customer’s account to include the social media username and new post”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to confirm the preliminary search results, as taught by Price, in combination with the techniques taught by Bonmassar, to “to identify the owner of a social media account in a variety of different settings” (see Price [0024]).

Regarding claim 30, Bonmassar as modified teaches in which the websites that are searched include social media sites and the final score of the subject's presence on websites 

Regarding claim 31, Bonmassar as modified teaches in which receiving search terms relating to a subject whose social media presence is to be scored includes receiving usernames of the subject's social media accounts (see Bonmassar [0100], “usernames . . . profile names”).

Regarding claim 32, Bonmassar as modified teaches in which receiving search terms relating to a subject whose social media presence is to be scored includes compiling a list of social media search terms based on the subject's personal details (see Bonmassar [0098]-[0100]).

Regarding claim 33, Bonmassar as modified teaches in which the personal details of a the subject includes one or more of the following types of personal details: the subject's name, surname, nicknames, interests, hobbies, country, personal associates, and organizational associates, current profession, past profession, location, and employer (see Bonmassar [0086], [0095], [0098]-[0100], and [0150], “first name, last name”; “nicknames”; “hobbies, technical interests”; “address where the person lives or works”, “resume”).

Regarding claim 36, Bonmassar as modified teaches in which the step of assessing the preliminary search results on a server to confirm whether the preliminary search results exceed a predefined minimum match threshold comprises comparing the search terms with the text 

Regarding claim 37, Bonmassar as modified teaches in which the set of predefined assessment criteria includes an ideology of the subject, a tone used by the subject, an emotional expression of the subject, a language used by the subject, associations of the subject, and interests of the subject (see Bonmassar [0161]-[0162], “personality type”; “sentiment”; “mood”; “native language”; “topics of interest”; “interested in a specific opportunity”).

Regarding claim 38, Bonmassar as modified teaches in which the step of digitally compiling the final search results in a structured database comprises arranging text data of the final search results into fields in a database (see Bonmassar [0154]-[0155], “content is downloaded to a database”).

Regarding claim 39, Bonmassar as modified teaches in which the fields in the database contains a set selected from the following fields: an unique system identifier, a source where the information was found, a subject identifier, information extracted from the source, an ideology allocated to the subject, an emotional score of the subject, a language usage score, 

Regarding claim 40, Bonmassar as modified teaches in which the step of assessing, by a processor, text data of the final search results in the structured database in relation to the set of predefined assessment criteria comprises categorizing a language used in the text data of the final search results into a number of predefined alternatives of the language for at least some fields in the database (see Bonmassar [0162], “analysis of the languages of the content (e.g., English, German, French)”).

Regarding claim 41, Bonmassar as modified teaches in which the step of automatically allocating the score, via the scoring engine, to each criterion in the set of predefined assessment criteria according to the predefined scoring scheme comprises allocating a numerical value to results of each criterion in the set of predefined assessment criteria (see Bonmassar [0158] “probability of a particular classification being correct”).

Regarding claim 42, Bonmassar as modified teaches in which the step of automatically allocating the score, via the scoring engine, to each criterion in the set of predefined assessment criteria comprises associating a weight element to each of the predefined assessment criteria (see Bonmassar [0163], “mood . . . in combination with sentiment, is calculated,” i.e., a non-zero weight is allocated to “mood” and “sentiment,” and a weight of zero is allocated to each of the other elements in the set of predefined assessment criteria).

Regarding claim 43, Bonmassar as modified teaches in which the step of digitally compiling the final score of the subject's presence on social media sites by collating the score of each of criterion in the set of predefined assessment criteria comprises multiplying the score of each criterion in the set of predefined assessment criteria with a weight of the respective criterion of the predefined assessment criteria (see Bonmassar [0163], “mood . . . in combination with sentiment, is calculated,” i.e., a non-zero weight is multiplied to the score of “mood” and “sentiment,” and a weight of zero is multiplied to the scores of each of the other elements in the set of predefined assessment criteria).

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Bonmassar (US 2013/0290207 A1) in view of Price et al. (US 2014/0081909 A1) as applied to claims 29-30 above, and further in view of Bennett (US 2015/0278365 A1).

Regarding claim 34, Bonmassar as modified does not explicitly teach further comprising translating the final search results from a non-English language into English.
However, Bennett teaches which includes translating the final search results from a foreign language into the English language (see Bennett [0076], “translates the new web page contents in a source language to one or a plurality of destination languages using appropriate translators,” where [0045] discloses a “German-English translator”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to translate search results into English, as taught by Bennett, in 

Regarding claim 35, Bonmassar as modified teaches in which translating the final search results from a non-English language into English comprises detecting the non-English language and then applying a translation application to translate text data relating to the non-English language into English (see Bennett [0075]-[0076], “determines the source language”).

Claims 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Bonmassar (US 2013/0290207 A1) in view of Price et al. (US 2014/0081909 A1) as applied to claims 29-30 and 43 above, and further in view of Kindler et al. (US 2013/0239217 A1).

Regarding claim 44, Bonmassar as modified does not explicitly teach in which the step of digitally compiling a final score further comprises normalizing the final score to a percentage.
However, Kindler teaches which includes normalizing the final score to a percentage (see Kindler [0079], the “aggregate risk score” is normalized between a “low value=0” and “value=100 or 100 %”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to normalize the score, as taught by Kindler, in combination with 

Regarding claim 45, Bonmassar as modified teaches in which the step of digitally compiling a final score further comprises the step of allocating the normalized percentage into a predefined risk band (see Kindler [0079], the “displayed ranges” are a predefined risk band).

Regarding claim 46, Bonmassar as modified teaches in which the risk band is defined as a score of between 0 and 50% resulting in a subject being a low risk, a score of between 51 and 80% resulting in a subject being a medium risk and a score of between 81 and 100% resulting in a subject being a high risk (see Kindler [0079], “low [middle, high] aggregate risk score range”; the specific numerical scores defining low, middle, and high risk do not patentably distinguish the invention over Bonmassar as modified, because Kindler teaches that “the ranges may be of differing lengths as suited for the particular implementation”).

Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Bonmassar (US 2013/0290207 A1) in view of Bennett (US 2015/0278365 A1).

Regarding claim 47, Bonmassar teaches a social media presence analysis system, which includes

a language analyzer programmed to: receive text data from the social media digital input streams (see Bonmassar [0154]-[0155], “content may include text extracted from social media”);
a server comprising a structured database arranged to store server data from the language analyzer in a set of predefined data fields (see Bonmassar [0154]-[0155], “content is downloaded to a database”);
a natural language processor programmed to access data from the predefined data fields of the structured database and perform natural language processing (NLP) on the accessed data in relation to a set of predefined assessment criteria (see Bonmassar [0159], the data is accessed and analyzed in relation to a set of predefined “psychological, emotional, and personality attributes,” where “classify[ing] text” performs natural language processing);
a social media scoring engine programmed to receive inputs from the natural language processor on the natural language processed data and use the inputs from the natural language processor to calculate a social media risk score of a subject by assigning a risk value to each of the predefined assessment criteria (see Bonmassar [0163], “mood, either alone or in combination with sentiment, is calculated,” where combining the mood with sentiment assigned a risk value to each criteria).
Bonmassar does not explicitly teach the language analyzer programmed to: detect a non-English foreign language text from the text data, and automatically translate the data representing non-English text into English text data.
However, Bennett teaches the language analyzer programmed to: detect a non-English foreign language text from the text data, and automatically translate the data representing non-English text into English text data (see Bennett [0075]-[0076], “determines the source language” and “translates the new web page contents in a source language to one or a plurality of destination languages using appropriate translators,” where [0045] discloses a “German-English translator”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to translate search results into English, as taught by Bennett, in combination with the techniques taught by Bonmassar, because “a need exists for a more internationally compatible and friendly Internet infrastructure that accommodates international and multi-language searching, content, translation, and processing” (see Bennett [0007]).
Bonmassar as modified teaches wherein the server data is the English text data received from the language analyzer (see Bonmassar [0154]-[0155] and Bennett [0075]-[0076], where “content is downloaded to a database,” as taught by Bonmassar, is the translated content, taught by Bennet). 

Regarding claim 48, Bonmassar as modified teaches in which the social media risk score calculated by the social media scoring engine is determined by calculating a weighted total of each risk value (see Bonmassar [0163], combining the mood with sentiment calculates a weighted total of each risk value).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTOPHER ANDERSEN whose telephone number is (571)270-5743.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kristopher Andersen/Primary Examiner, Art Unit 2158